Filed 10/21/19                             Case 17-23854                             Doc 116



       1   16
           Law Offices of Peter G. Macaluso
       2   Peter G. Macaluso #215730
           7230 South Land Park Drive #127
       3   Sacramento, CA 95831
           916-392-6591
       4   916-392-6590 Facsimile
       5   Attorney for Debtor(s)
           Tiajuanna L. Toles
       6
       7
                             IN THE UNITED STATES BANKRUPTCY COURT
       8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
       9
                                            SACRAMENTO
      10
      11
           IN THE MATTER OF:                  CASE NO. 17-23854-B-13G
      12
           TOLES, TIAJUANNA L.                DOCKET CONTROL #: PGM-6
      13         SS#XXX-XX-7424               DATE: NOVEMBER 19, 2019
                                              TIME: 10:00 A.M.
      14                                      DEPT#: B - COURTROOM 34
                                              HONORABLE JUDGE JAIME
      15                 DEBTOR       /
      16                    EXHIBITS IN SUPPORT OF MOTION FOR ORDER
                             APPROVING PERMANENT LOAN MODIFICATION
      17
      18            A.   Exhibit A        BSI Financial Services Loan Modification
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28                                        -1-
Filed 10/21/19   Case 17-23854   Doc 116
Filed 10/21/19   Case 17-23854   Doc 116
Filed 10/21/19   Case 17-23854   Doc 116
Filed 10/21/19   Case 17-23854   Doc 116
Filed 10/21/19   Case 17-23854   Doc 116
Filed 10/21/19   Case 17-23854   Doc 116
Filed 10/21/19   Case 17-23854   Doc 116
Filed 10/21/19   Case 17-23854   Doc 116
Filed 10/21/19   Case 17-23854   Doc 116
Filed 10/21/19   Case 17-23854   Doc 116
Filed 10/21/19   Case 17-23854   Doc 116
Filed 10/21/19   Case 17-23854   Doc 116
Filed 10/21/19   Case 17-23854   Doc 116
Filed 10/21/19   Case 17-23854   Doc 116
Filed 10/21/19   Case 17-23854   Doc 116
